The case shows that the taxes paid by the respondent Quinn were assessed upon the whole land in suit and against him alone, both he and the assessors supposing him to be the sole owner. No portion of the taxes was assessed against his co-tenants or against their interest in the land, and, so far as appears, no notice of the assessment was given to them. The payment therefore by Quinn did not inure to the benefit of his co-tenants. So far as they are concerned, the payments were for moneys which they were under no obligation to pay. We are of the opinion, therefore, that he is not entitled to reimbursement.